ORDER
| petition for interim suspension granted.
1 Considering the Petition for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel, and the report and recommendation of the hearing committee,
IT IS ORDERED that Juan Carlos La-badie, Louisiana Bar Roll number 24145, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
NEW ORLEANS, LOUISIANA, this 31st day of August, 2016.
FOR THE COURT:
/s/ Jeannette Theriot Knoll
Justice, Supreme Court of Louisiana